Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Embodiment 1, Figures 2 and 4 – article 100 wherein the first region 106 and the second region 108 extend continuously along a length of the ceramic insulator 102;
Embodiment 2, Figures 3 and 5 – article 200 wherein the first region 206 and the second region 208 extend continuously to two different directions at 90 degrees;
Embodiment 3, Figures 2 and 6 – an embodiment of article 100 with a first bonding material 170 between conductors 150 and 152;
Embodiment 4, Figures 3 and 7 – an embodiment of article 200 with a first bonding material 170 between conductors 150 and 152;
Embodiment 5, Figures 2 and 8 – an embodiment of article 100 with a third conductor 180;
Embodiment 6, Figures 3 and 9 – an embodiment of article 200 with a first bonding material 170;
Embodiment 7, Figures 2 and 10 – an embodiment of article 100 with a narrow portion 158 of the first conductor 150 and hollow region 160 of the second conductor 152 adjacent to 158;
Embodiment 8, Figures 3 and 11 – an embodiment of article 200 with a narrow portion 158 of the first conductor 150 and hollow region 160 of the second conductor 152 adjacent to 158;
Embodiment 9, Figures 2 and 12 – article 300 an embodiment with a cooling channel 310;
Embodiment 10, Figures 3 and 13 – article 400 an embodiment with a cooling channel 410;
Embodiment 11, Figures 2 and 14 – article 302 an embodiment with a cooling channel 320;
Embodiment 12, Figures 3 and 15 – article 402 an embodiment with a cooling channel 420;
Embodiment 13, Figures 2 and 16 – article 500 an embodiment with a first cooling channel 510 defined within the first conductor 150 and a second cooling channel 512 defined in a second recess 514;
Embodiment 14, Figures 3 and 17 – article 600 an embodiment with a first cooling channel 610 defined within the first conductor 150 and a second cooling channel 612 defined in a second recess 614;
Embodiment 15, Figures 2 and 18 – article 700 an embodiment wherein the first conductor 150 defines a first cooling channel 710 and a second cooling channel 512 defined in a second recess 514;
Embodiment 16, Figures 3 and 19 – article 800 an embodiment wherein the first conductor 150 defines a first cooling channel 810 and a second cooling channel 612 defined in a second recess 614;
Embodiment 17, Figures 20-22 – article 900 an embodiment with a first ceramic insulator 902 and a second ceramic insulator 912 with a ceramic joint 960;
Embodiment 18, Figure 23 - an embodiment of article 900 an embodiment with a first ceramic insulator 902 and a second ceramic insulator 912 with a second bonding material 172;
Embodiment 19, Figure 24 - article 900 an embodiment with a first ceramic insulator 902 and a second ceramic insulator 912 with a ceramic insulator sleeve 182;
Embodiment 20, Figure 25 - article 900 an embodiment with a first ceramic insulator 902 and a second ceramic insulator 912 with a ceramic insulator sleeve 182;
Embodiment 21, Figure 26 and 27 – article 1000 includes a first ceramic insulator 902, the second ceramic insulator 912, a third ceramic insulator 932;
Embodiment 22, Figure 28 – article 1001 includes a first ceramic insulator 902, the second ceramic insulator 912, a third ceramic insulator 922, a fourth ceramic insulator 932 mirror image of the third ceramic insulator 922, a first conductor 150, a second conductor 152 and a third conductor 166;
Embodiment 23, Figures 29 and 30 – article 1100 includes a first ceramic insulator 902, the second ceramic insulator 912, a fifth ceramic insulator 1102, a first conductor 150, a second conductor 152 and a third conductor 166.
The species are independent or distinct because the alternatively claimed articles require different components and/or arrangement of components that are mutually exclusive (i.e. cooling channels, bonding materials and third conductors as outlined above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic to all the listed embodiments.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERNARD ROJAS/           Primary Examiner, Art Unit 2837